Citation Nr: 1455070	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-08 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether an overpayment of apportioned compensation benefits in the amount of $9,369.00 was validly created.

2.  Entitlement to a waiver of recovery of an overpayment of apportioned compensation benefits in the amount of $9,369.00.


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1980 to June 1992.  The Appellant is the Veteran's former spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, determined that the termination of the Appellant's monthly apportionment from the Veteran's compensation benefits effective from December 1, 2003, created an overpayment in the amount of $9,369.00.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Appellant if further action is required.


REMAND

The Board sincerely regrets the delay in adjudicating the Appellant's appeal, but further development of the record is required in order to ascertain both whether $9,369.00 is the proper amount of total indebtedness in this case, and whether waiver of the debt is appropriate.

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  In order for the Board to determine that an overpayment was not properly created, it must be established that the Appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the Appellant being erroneously paid benefits.  Sole administrative error implies that the Appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Appellant's actions nor her failure to act may have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10) (West 2002); 38 C.F.R. § 3.500(b)(2) (2013); Jordan v. Brown, 10 Vet. App. 171 (1997).

The facts in this case are not in dispute.  The Veteran and the Appellant were married in October 1996.  In September 2003, the Appellant was granted a special apportionment of the Veteran's benefits for the support of his and her three children (K.T., T.T., and A.T.) effective April 1, 2002.  An internal VA communication from March 2004 indicated that there had been technical problems with the creation of both the Appellant's retroactive and current apportionment payments.

The Appellant and the Veteran divorced on November [redacted], 2003, and VA was on notice that this divorce occurred as early as July 2005.  Specifically in July 2005, the Veteran submitted a birth certificate for I.C.R.; this birth certificate indicated that the Veteran was at that time married to D.S.C. (who is not the Appellant) in May 2005.  In August 2006, the Veteran again stated to VA that he was married to D.S.C. as of May 2005.  

In October 2007, the Veteran submitted a Judgment of Divorce indicating that he was divorced from the Appellant on November [redacted], 2003.  In February 2008, upon review of the Judgment of Divorce, the RO proposed to terminate apportionment benefits to the Appellant effective December 1, 2003, the month following the Appellant's divorce from the Veteran in November 2003.  The proposed termination of the apportionment award to the Appellant was effectuated in April 2008.  

This retroactive termination of the apportionment award resulted in the generation of a debt for the Appellant.  In June 2010, the Appellant was notified that she had been paid $173 monthly for the 19 months between December 1, 2003 and June 30, 2005, $178 monthly for the 7 months between July 1, 2005 and January 31, 2006, $186 monthly for the 25 months between February 1, 2006 and February 28, 2008, and $186 monthly for the month between March 1, 2008 and March 31, 2008.  The RO calculated that the Appellant was therefore indebted in the amount of $9,369.00 as a result of overpayments issued to her from December 1, 2003 to March 31, 2008.

At the same time as the Appellant's benefits were terminated entirely, a Supplemental Apportionment Decision was issued on behalf of K.T., T.T., and A.T.  In December 2008, the RO informed the Appellant that K.T., T.T., and A.T., collectively, were entitled to an apportioned share of the Veteran's benefits in the amount of $78 monthly as of December 1, 2003, $81 monthly as of July 1, 2005, and $84 monthly as of February 1, 2006.  The Appellant, as the mother and legal custodian of K.T., T.T., and A.T., was therefore entitled to receive total payments in the amount of $4,233.00 from December 1, 2003 through March 31, 2008. 

The Appellant has stated, for example in April 2012, that she has not received the apportioned payments that were due to her as the as the mother and legal custodian of K.T., T.T., and A.T.  The Board has thoroughly reviewed the claims file, and it finds that the record is indeed unclear as to whether the retroactive payment of $4,233.00 was made to the Appellant as the mother and legal custodian of K.T., T.T., and A.T.  Though the record contains numerous "Notice of Benefit Payment Transactions," these records do not suggest that the Appellant was indeed awarded a retroactive payment of $4,233.00 on behalf of  K.T., T.T., and A.T. for the period from December 1, 2003 and March 31, 2008.  

Further documentation is required before the Board can determine whether the Appellant has indeed incurred a debt of $9,369.00.  As noted above, the Appellant received $9,369.00 from December 1, 2003 to March 31, 2008.  The Appellant, as the mother and legal custodian of K.T., T.T., and A.T., should have received $4,233.00 for this period.  The difference between these figures is $5,136.00.  Further clarification is needed to explain to the Appellant, who alleges that she has not received the retroactive apportioned benefits due to K.T., T.T., and A.T., why she has incurred a debt of $9,369.00 rather than $5,136.00, which represents the difference between what the Appellant was paid from December 1, 2003 and March 31, 2008 and what she was in fact owed during that time.  The Board is particularly mindful of the need for accurate and clear tabulation of the debt given that the RO in 2004 experienced problems with the generation of a retroactive award on behalf of the Appellant.

In addition, in March 2012, the RO denied the Appellant's request for a waiver of an overpayment of VA compensation benefits in the amount of $9,369.00.  In April 2012, the Appellant submitted a statement that the Board construes as a timely notice of disagreement as to the March 2012 decision.  Under the circumstances, the record shows that the Appellant has effectively initiated an appeal of the March 2012 decision with respect to the issue of waiver; therefore, issuance of a statement of the case is necessary with regard to the issue of entitlement to waiver of recovery of overpayment of disability compensation in the amount of $9,369.00.  38 C.F.R. § 19.26 (2013); Manlincon v. West, 12 Vet. App. 238 (1999).  This statement of the case should consider whether collection of the debt would be against equity and good conscience, considering VA's failure to notify the Appellant that she needed to inform VA of any divorce, and VA's notice as early as 2005 that the Appellant and the Veteran were no longer married.  This issue should be returned to the Board after issuance of the statement of the case only if it is perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

The Board also notes that in her substantive appeal, the appellant denied wanting a Board hearing, but in an April 2012 statement, she suggested that she might want to have a Board hearing.  As such, on remand, it should be clarified whether the Appellant desires a hearing.



Accordingly, the case is REMANDED for the following actions:

1.  Prepare an audit that clearly shows the benefits that the Appellant was actually paid from December 1, 2003 to March 31, 2008.  The audit should explain to the Appellant, for each of these months, what she actually was paid and what she should have been paid.  This audit should additionally demonstrate when, if ever, following the April 2008 retroactive termination of the Appellant's apportioned benefits, the Appellant was paid $4,233.00 as retroactive apportioned benefits for K.T., T.T., and A.T.  Any recoupment of the debt should also be clearly tabulated.  The RO is reminded that the audit should be clearly and plainly understandable, in part because the Appellant does not currently have a representative.  Associate the audit report with the claims folder, and send a copy to the Appellant.

2.  After arriving at a total amount of overpayment pursuant to the above audit, readjudicate whether the total amount of this overpayment was validly created, to include whether VA was solely responsible for creating the overpayment.   

3.  Seek clarification from the appellant as to whether she wishes to testify at a Board hearing.

4.  Then, to the extent that it is established that the Appellant owes a debt that has been determined to have been validly created, provide the Appellant with a statement of the case as to the issue of entitlement to waiver of recovery of an overpayment of this debt.  This statement of the case should consider whether collection of the debt would be against equity and good conscience, explicitly considering factors such as VA's failure to notify the Appellant that she needed to inform VA of any divorce, and VA's notice as early as July 2005 that the Appellant and the Veteran were no longer married.  

The Appellant should be informed that she must file a timely and adequate substantive appeal in order to perfect the appeal pertaining to her waiver request to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

4.  Then, after undertaking any additional development that it deems to be necessary, readjudicate the Appellant's claim.  If the benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


